Exhibit 10.1

EXECUTION VERSION

 

As of June 28, 2019

 

William J. Flynn

President and Chief Executive Officer

c/o Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

 

Dear Bill:

 

This letter (this “Letter Agreement”) serves to memorialize our mutual
understanding regarding the terms and conditions of your transition from the
role of President and Chief Executive Officer of Atlas Air Worldwide Holdings,
Inc. (“AAWW”) and Chief Executive Officer of Atlas Air, Inc. (together with
AAWW, the “Company”).

 

1.Transition.  You have notified the Board of Directors of the Company (the
“Board”) of your desire to transition from the role of President and Chief
Executive Officer.  The Board hereby accepts such notice and confirms that your
transition will be considered a “Retirement” for purposes of the employment
agreement between you and the Company, dated April 21, 2006 and as amended on
December 31, 2008 and July 1, 2011 (the “Employment Agreement”), and the other
benefit plans and programs in which you participate.

As we have discussed, effective as of July 1, 2019 you will cease to serve as
President of AAWW, and as of the end of the day on December 31, 2019 (the
“Transition Date”) you will cease to serve as Chief Executive Officer of the
Company and in any other capacity as an executive, officer or employee of the
Company or any of its subsidiaries or affiliates.  As of January 1, 2020, you
will become Chairman of the Board of AAWW.  The Company agrees not to terminate
your employment without “Cause”, and you agree not to terminate your employment
without “Good Reason”, in each case as defined in your Employment Agreement,
through the Transition Date.  For the avoidance of doubt, your Employment
Agreement will stay in full force and effect through the Transition Date and you
acknowledge and agree that the changes in your role and responsibilities set
forth in this Section 1 shall not constitute Good Reason for purposes of your
Employment Agreement and the other benefit plans and programs in which you
participate.

 

2.Entitlements upon Transition.  In accordance with your Employment Agreement
and the other benefit plans and programs in which you participate, your
transition will entitle you to certain payments and other benefits.  These
payments and other benefits are set forth below:

a.Payment of 2019 Annual Incentive Award.  Subject to your continued service
through the Transition Date, you will be paid a non-prorated annual bonus under
the Company’s Annual Incentive Program for 2019 based upon actual Company and
individual performance as reasonably determined by the Compensation Committee of
the Board in good faith and in accordance with past practice, payable at the
same time as annual bonuses are paid to other plan participants and otherwise
subject to the terms and conditions of the plan.

 

 

[[5207984]]

--------------------------------------------------------------------------------

2

 

b.Vesting and Settlement of Long-Term Incentive Awards.  Subject to your
continued service through the Transition Date, your outstanding long-term
incentive awards will become vested and will be settled as follows:

(i)Time-Based Restricted Stock Units.  The outstanding time-based restricted
stock units that you hold as set forth on Schedule A will become vested as of
the Transition Date and will be settled in Company stock as soon as practicable
following the Transition Date and in no event later than 30 days following the
Transition Date.

(ii)Performance-Based Restricted Stock Units.  The outstanding performance-based
restricted stock units that you hold as set forth on Schedule A will remain
outstanding and you will be eligible to vest in such awards at the end of the
applicable performance periods based upon actual Company performance as
determined by the Compensation Committee of the Board (for the avoidance of
doubt, determined in the same manner as in respect of the actively employed
senior management team), with settlement of such awards in Company stock at the
time specified in the applicable award agreements and otherwise in accordance
with the Company’s long-term incentive plan and the award agreements thereunder.

(iii)Long-Term Cash Incentive Awards.  The outstanding long-term cash incentive
awards that you hold as set forth on Schedule A will remain outstanding and you
will be eligible to vest in such awards at the end of the applicable performance
periods based upon actual Company performance as determined by the Compensation
Committee of the Board (for the avoidance of doubt, determined in the same
manner as in respect of the actively employed senior management team), with
settlement of such awards in cash at the time specified in the applicable plan
document and otherwise in accordance with the Company long-term incentive plan
and the award agreements thereunder.

c.401(k) Restoration and Voluntary Deferral Plan.  You will be paid your full
account balance under the Company’s 401(k) Restoration and Voluntary Deferral
Plan on or about July 1, 2020.

d.Vacation Pay.  You will be paid for all accrued but unused vacation time as of
the Transition Date in a single lump sum on the Company’s next regularly
scheduled payroll date after the Transition Date.

3.Other Benefits.  Your active participation in all benefits and incidents of
employment, including, but not limited to, the accrual of bonuses, vacation, and
paid time off, and any additional 401(k) plan contributions, will cease as of
the Transition Date, other than such benefits to which you are entitled in
connection with this Letter Agreement or your service on the Board following the
Transition Date. Vested amounts payable to you under the Company’s 401(k) and
other retirement plans or agreements will be paid in accordance with the terms
of such plans and agreements and applicable law. All payments hereunder will be
subject to applicable deductions and withholdings as required by applicable law.

4.Release of Claims.  On the Transition Date, you will execute a general release
of claims in the form set forth on Schedule B of this Letter Agreement.

 

 

[[5207984]]

--------------------------------------------------------------------------------

3

 

5.Survival of Restrictive Covenants.  You reaffirm and agree to observe and
abide by the surviving Section 4.3 of the Employment Agreement.

6.Trade Secrets and Confidential Information/Company Property/Inquiries.  Your
signature below constitutes your representation that as of the Transition Date,
you will (a) remove from any and all devices, records, files, folders, cameras,
media, internet sites, electronic or digital devices, and any and all other
sources, all documents, tapes, photographs, recordings, images, reproductions,
electronic files, and other items provided to you by the Company and/or any of
the Company’s current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, direct and
indirect parents and subsidiaries, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, predecessor and successor corporations
and assigns, and all persons acting with or on behalf of them (collectively, the
“Company Affiliates”), developed or obtained by you in connection with your
employment with the Company, or otherwise belonging to the Company and/or any of
the Company Affiliates, which would not be appropriate for the Chairman of the
Board of AAWW to retain and (b) return all documents, tapes, photographs,
recordings, images, reproductions, electronic files, and other items provided to
you by the Company, developed or obtained by you in connection with your
employment with the Company, or otherwise belonging to the Company, including
but not limited to any personal computer(s), BlackBerry, iPhone, iPad, tapes,
photographs, recordings, images, reproductions, electronic files, and other
items, unless  such items are necessary or appropriate for you to retain as the
Chairman of the Board of AAWW.  You further represent that you will not misuse
or disclose any of the Company’s and/or any of the Company Affiliates’
confidential, proprietary, or trade secret information to any third party other
than a law enforcement or authorized regulatory agency of the United States
Government or any state or local government. In addition, you will abide by the
Company’s communication policy, such that in the event you receive any media,
financial community or other third-party inquiries regarding the Company, except
as provided in Section 8 of this Letter Agreement, you will not respond (nor
will you initiate any such contact) and will promptly notify Adam Kokas, EVP,
General Counsel & Secretary at Adam.Kokas@atlasair.com.

7.Mutual Non-Disparagement.  You agree to refrain from any disparaging
statements, including but not limited to statements that amount to libel or
slander, about the Company, its direct and indirect parents, subsidiaries or
affiliated companies, and/or any of its or their current or former employees,
officers, or directors, and/or any of the other Company Affiliates, including,
without limitation, the business, products, intellectual property, financial
standing, future, or other employment, compensation, benefit, or personnel
practices of the Company and/or any of the Company Affiliates.  You further
agree to refrain from any disparaging statements, including but not limited to
libel or slander, about any of the Company Affiliates that pertain to any
personal or confidential matters that may cause embarrassment to any of the
Company Affiliates or may result in any adverse effect on the professional or
personal reputation of any of the Company Affiliates.  The foregoing
restrictions will not apply to any testimony that you are compelled by law to
give (whether written or verbal).  The Company agrees to refrain from any
disparaging statements, including but not limited to libel or slander, about you
or your immediate family that pertain to any personal or confidential matters
that may cause embarrassment to you or them or may result in any adverse effect
on your professional or personal reputation. For the avoidance of doubt, the
Company agrees to instruct its senior officers and the Board of AAWW of its
covenant under this Section 7.  The foregoing

 

 

[[5207984]]

--------------------------------------------------------------------------------

4

 

restrictions will not apply to any testimony that any Company Affiliate is
compelled to give by law (whether written or verbal).

8.Protected Communications.

a.Nothing in or about this Letter Agreement prohibits you from:  (i) filing and,
as provided for under Section 21F of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), maintaining the confidentiality of a claim with
the Securities and Exchange Commission (the “SEC”); (ii) providing confidential
information about this Letter Agreement or the Company or any of its affiliates
or similar to the SEC, or providing the SEC with information that would
otherwise violate any section of this Letter Agreement (including, without
limitation, Section 7 (Non-Disparagement) of this Letter Agreement), to the
extent permitted by Section 21F of the Exchange Act; (iii) cooperating,
participating or assisting in an SEC investigation or proceeding without
notifying the Company; or (iv) receiving a monetary award as set forth in
Section 21F of the Exchange Act.

b.You are advised that you will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of any confidential
information about this Letter Agreement or the Company or any of its affiliates
that constitutes a trade secret to which the Defend Trade Secrets Act (18 U.S.C.
§ 1833(b)) applies that is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.

9.Incorporated Provisions.  Section 5 (Dispute Resolution), Section 6
(Severability and Enforceability) and Section 7 (Miscellaneous) from your
Employment Agreement are incorporated herein by reference, mutatis mutandis.

 

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

 

[[5207984]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement as of the
date written above.

 

ATLAS AIR WORLDWIDE

HOLDINGS, INC.

 

By:

 

 

Name:  Duncan J. McNabb

Title:    Chairman of the Nominating &

             Governance Committee

 

 

 

ATLAS AIR, INC.

 

By:

 

 

Name:  Adam R. Kokas

Title:    Executive Vice President

 

 

 

 

 

______________________________

William J. Flynn

 

 

Signature Page to Letter Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

 